In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-19-00189-CR
                               ________________________


                   JON SANTOS DELGADO-GORDON, APPELLANT

                                               V.

                           THE STATE OF TEXAS, APPELLEE


                           On Appeal from the 320th District Court
                                    Potter County, Texas
             Trial Court No. 73,211-D; Honorable Pamela Cook Sirmon, Presiding


                                        June 13, 2019

                             MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Jon Santos Delgado-Gordon, attempts to appeal the trial court’s order

dismissing his post-conviction motion for discovery for want of jurisdiction. We likewise

dismiss his appeal for want of jurisdiction.
       In 2017, pursuant to an open plea of guilty, Appellant was convicted of murder and

sentenced to sixty-five years confinement.1 Appellant did not appeal his conviction.      In

January of 2019, Appellant filed a Motion of Discovery pursuant to article 39.14 of the

Texas Code of Criminal Procedure, seeking all documents and items in the State’s

possession concerning his criminal case. The trial court signed an order dismissing the

motion for want of jurisdiction and Appellant appealed the order.


       Generally, we have jurisdiction to consider an appeal by a criminal defendant only

from a final judgment of conviction. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2018); Abbott v. State, 271 S.W.3d 694, 697 n.8 (Tex. Crim. App. 2008). We do not have

jurisdiction to review a trial court’s orders unless that jurisdiction has been expressly

granted by statute. Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014). See

also TEX. R. APP. P. 25.2(a)(2) (providing that a criminal defendant has the right to appeal

a judgment of guilt or other appealable order).


       The trial court’s order dismissing Appellant’s motion for discovery pursuant to

article 39.14 is neither a judgment of conviction nor an order appealable by statute. See

Bibbs v. State, No. 02-18-00391-CR, 2018 Tex. App. LEXIS 9192, at *2 (Tex. App.—Fort

Worth Nov. 8, 2018, no pet.) (mem. op., not designated for publication) (dismissing appeal

from trial court’s denial of article 39.14 motion for discovery for want of jurisdiction).

Accordingly, we do not have jurisdiction to review the order.




       1   TEX. PENAL CODE ANN. § 19.02(b)(3) (West 2019).

                                                   2
        Because Appellant has failed to properly invoke the jurisdiction of this court, we

dismiss the appeal for want of jurisdiction.2


                                                         Per Curiam


Do not publish.




        2 Appellant may be entitled to relief, however, by filing an application for writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time appeal from his
criminal conviction. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015).

                                                    3